DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1 and 2 are objected to because of the following informalities.  
Claim 1 recites a component B) including “14 to 60” weight percent of a polymer. The upper limit of the range cannot exceed 54 weight percent and still permit the minimum required amounts of components A), C), and D). For the purpose of applying prior art, the upper limit of 60 weight percent has been construed as a typographical error of 54 weight percent.
Claim 1 recites a density of component C) of 850 to 885 g/m3 which is especially low. For the purpose of applying prior art, the recited unit of the density has been construed as a typographical error of kg/m3.
Claim 2 recites “the blend of at least two” on the second line of the claim. This limitation appears to be an incomplete reference to the “blend of at least two different polyolefins” which is recited in component A) of base claim 1.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 10,308,797 B2 (herein “Lummerstorfer”).
As to claims 1 and 5: Lummerstorfer describes a polyolefin composition (see composition IE3 in Table 2) comprising 43.5 wt% of a blend of two different polyolefins (HECO 2 and EOE 2), corresponding to the presently recited component A). The blend of HECO 2 and EOE 2 comprises about 83 wt% polypropylene (HECO 2).
The composition further includes 37 wt% of a heterophasic polypropylene having an MFR2 of 100 g/10 min, an XCS fraction of 15.0 wt%, and an IV of the XCS of 2.3 dl/g (HECO 1; see Table 1), corresponding to the presently recited component B); and 7.5 wt% of an ethylene-butene copolymer (EOE 1) having a density of 860 kg/m3, an MFR2 
As to claim 2: As set forth above, the blend of HECO 2 and EOE 2 comprises about 83 wt% polypropylene (HECO 2); the balance of about 17 wt% is EOE 2 which is considered to be a polyethylene (the majority of its monomer content being ethylene; see the footnotes to Table 2).
As to claim 6: The cited HECO 1 has a comonomer (C2) content of 7.0 wt% (see Table 1).

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Lummerstorfer in view of US Patent Application Publication No. 2012/0178883 A1 (herein “Massari”).
The discussion set forth above regarding Lummerstorfer with respect to base claim 1 is incorporated here by reference. Lummerstorfer’s composition is made by providing the presently recited components (see the discussion above). Lummerstorfer further discloses that the components may be mixed by a conventional compounding or blending 
Massari describes polypropylene compositions (see the abstract). Massari discloses that the component copolymers of the composition may be mixed by mechanically blending the copolymers in the molten state using conventional mixing apparatuses like twin-screw extruders (see ¶ [0028]).
In light of Lummerstorfer’s disclosure of conventional compounding or blending apparatuses such as a twin screw extruder, one of ordinary skill in the art would have merely exercised ordinary creativity by using such apparatuses in their conventional manner. In light of Massari, it is evident that it is conventional to use mixing apparatuses like twin-screw extruders to mix polymers in their molten state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have mixed the components of Lummerstorfer’s composition in the molten state using a twin-screw extruder.

Allowable Subject Matter

Claims 3, 4, 7-10, 14, and 15 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form and in a manner that obviated the objections set forth above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764